Opinion filed April 2, 2020




                                        In The


        Eleventh Court of Appeals
                                      __________

                                 No. 11-20-00010-CV
                                     __________

                  IN RE LONE STAR NGL PIPELINE LP
                         AND ETP CRUDE LLC


                              Original Mandamus Proceeding


                      MEMORANDUM OPINION
       On February 3, 2020, this court conditionally granted in part and denied in
part the petition for writ of mandamus filed by Lone Star NGL Pipeline LP and ETP
Crude LLC. On February 10, we abated this matter, including the conditional grant
of mandamus, pursuant to the parties’ request. The relators and the real parties in
interest have now finalized a settlement agreement and filed in this court an agreed
motion to dismiss this proceeding. In the motion, the parties state that they “have
resolved this matter by agreement,” and they request that we enter an order
dismissing the mandamus.
        We grant the parties’ agreed motion to dismiss, withdraw the opinion and
judgment entered by this court on February 3, 2020, and dismiss this proceeding.




                                                                            PER CURIAM


April 2, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2